Citation Nr: 0721560	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for tinnitus.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for skin condition of 
the right hand.  

4.  Entitlement to service connection for skin condition of 
the right hand.  
 
5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for migraine 
headaches.  

6.  Entitlement to service connection for migraine headaches.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for shin splints.  

8.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for depression.  

9.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for joint pain.  

10.  Whether new and material evidence had been received to 
reopen the claim of service connection for residuals of a 
lumbar spine injury.  

11.  Entitlement to service connection for residuals of a 
lumbar spine injury.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active service from January 1990 to May 1990 
and November 1990 to July 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in January 2007.  

At the hearing, the veteran's representative submitted 
private medical records with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim, because the issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered. See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened claims of service connection for skin 
condition of the right hand and service connection for 
migraine headaches are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  In a March 2003 rating action, the RO denied reopening 
the claims of service connection for hearing loss, tinnitus, 
residuals of a lumbar spine, and a skin condition of the 
right hand and denied the original claims of service 
connection for migraine headaches, shin splints, depression, 
and joint pain.  The veteran did not enter a timely appeal 
from that decision.  

3.  The additional evidence received since the March 2003 
rating decision is cumulative and redundant of evidence 
previously of record, does not relate previously 
unestablished facts necessary to substantiate the claims or 
raise a reasonable possibility of substantiating the claims 
of service connection for hearing loss, tinnitus, shin 
splints, depression and joint pain.  

4.  The additional evidence received since the March 2003 
rating decision is more than cumulative and redundant of 
evidence previously of record, does relate previously 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for the residuals of a lumbar spine 
injury, migraine headaches and a skin condition of the right 
hand.  

5.  The veteran recently has submitted buddy statements that 
show that he did have in-service trauma to his back.  

6.  The currently demonstrated chronic low back strain is 
shown as likely as not to be due to an injury that the 
veteran suffered while on active duty.  






CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the previously denied claim of service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2006).  

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of service connection for 
tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2006).  

3.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for skin 
condition of the right hand.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).  

4.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for 
migraine headaches.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).  

5.  New and material evidence has not been submitted to 
reopen the previously denied claim of service connection for 
shin splints.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2006).  

6.  New and material evidence has not been submitted to 
reopen the previously denied claim of service connection for 
depression.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2006).  

7.  New and material evidence has not been submitted to 
reopen the previously denied claim of service connection for 
joint pain.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2006).  

8.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for 
residuals of a lumbar spine injury.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).  

9.  By extending the benefit of the doubt to the veteran, his 
disability manifested by residuals of a lumbar spine injury 
is due to an injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107, 7104 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In September 2004, prior to the rating decision on appeal, 
the RO sent the veteran a letter informing him that to 
establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  

The September 2004 letter also stated the criteria needed for 
new and material evidence. The veteran was afforded time to 
respond before the RO issued the January 2005 rating decision 
on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The September 2004 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The September 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

A follow-up letter stated that if you have any information or 
evidence that you have not previously told us about or given, 
to us, and that information or evidence concerns the level of 
your disability or when it began please tell us or give us 
the evidence now.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the September 2004 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in a follow-up 
letter.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medical examinations in January 2003 and 
February 2003.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in January 2007.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


A.  New and Material Evidence

The veteran submitted his original claims of service 
connection for hearing loss, tinnitus, residuals of a lumbar 
spine injury and a skin condition of the right hand in 
February 1995.  The rating decision in December 1995 denied 
the claims on the basis that the service medical records were 
silent on any in-service treatment or injury for the claimed 
conditions.  

The veteran was notified of the denial by a letter in 
December 1995 and did not file a timely appeal.  

In a March 2003 rating action, the RO denied reopening the 
claim of service connection for hearing loss, tinnitus, 
residuals of a lumbar spine injury, and skin condition of the 
right hand on the basis that new and material evidence had 
not been submitted.  

In the March 2003 rating action, the RO also denied service 
connection for migraine headaches, shin splints, depression, 
and joint pain.  He did not enter a timely Notice of 
Disagreement with that determination.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In June 2004, the veteran applied to reopen his claims of 
service connection for hearing loss, tinnitus, residuals of 
lumbar spine injury, skin condition of the right hand, 
migraine headaches, shin splints, depression, and joint pain.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the records before the March 
2003 rating decision included the veteran's service medical 
records, VA medical examinations from January 2003 and 
February 2003, and January 2002 buddy statements from R.P., 
J.N. and J.B.  

The evidence associated with the record since the March 2003 
rating decision consists of a private physician letter from 
January 2007.  

The Board notes that the additional evidence was not before 
the RO in March 2003.  However, in regard to service 
connection for hearing loss, tinnitus, shin splints, 
depression and joint pain, it is essentially cumulative and 
repetitive of the evidence that was previously of record.  It 
does not relate a previously unestablished fact necessary to 
support the claims or otherwise raise a reasonable 
possibility of substantiating the claims.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claims of service 
connection for hearing loss, tinnitus, shin splints, 
depression and joint pain.  

However, in regard to the claims of service connection for 
residuals of a lumbar spine injury, skin condition of the 
right hand and migraine headaches the Board finds that the 
evidence is "new" in that it was not considered by the RO 
in March 2003.  This new evidence also is "material" in 
that it relates to an unestablished fact necessary to support 
the claim.  

The new evidence consists of the medical opinion that the 
veteran's back complaints were "very likely" related to the 
injury in service.  The doctor also opined that the skin 
condition of the right hand and the headaches were related to 
service.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for residuals of a lumbar spine injury, a skin condition of 
the right hand and migraine headaches.  




B.  Service connection for residuals of a Lumbar Spine Injury  

The veteran testified at the recent hearing that he had a 
lumbar spine condition as a result of an accident in service.  

The veteran also submitted buddy statements in January 2002.  
The buddy statement by J.N. described the in-service incident 
and that he witnessed the veteran pinned underneath a net 
that had fallen off a vehicle.  

In addition, J.N. stated that the veteran then complained of 
low back pain for the rest of their period of service but the 
veteran did not go to a hospital since they were in the 
middle of the desert.  He also stated that the veteran 
complained of low back pain when they moved heavy items and 
during physical training tests and that the veteran was put 
on a waiver from the physical training tests.  

The veteran submitted a buddy statement from J.B. in January 
2002.  J.B. stated that he was a medic at a battalion aid 
station and that he saw the veteran after the camouflage net 
had fallen on him from the top of a tracked vehicle.  He 
stated that the veteran was then put on light duty and 
shortly afterwards the unit then moved their position to a 
site close to the Iraqi border.  

The third buddy statement the veteran submitted was by R.P.  
R.P. stated that, once the veteran returned home, he 
complained of back pain during weekend drills after unloading 
equipment from vehicles and that the veteran was put on light 
duty and was given Ibuprofen.  R.P. stated that the veteran 
was put on light duty lifting and had a waiver for his 
physical training tests as a result of his low back pain.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  In addition, a layperson 
can certainly provide an eyewitness account of a veteran's 
visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board finds that the buddy statements are sufficient to 
establish that the veteran had an in-service lumbar spine 
injury.  The Board must now see if the veteran has current 
lumbar spine injury residuals due to the service incident.  

The veteran has submitted private treatment records for his 
low back pain.  In September 1995, the veteran's private 
physician stated that x-ray studies revealed bony 
malformations at anterosuperior aspect of the L-4 cerebral 
end plate.  The private physician stated that the veteran had 
a condition called lumbar facet syndrome and that physical 
activities worsened his condition.

The veteran had a VA medical examination in January 2003.  He 
stated that he had chronic low back pain with associated 
stiffness, particularly in the morning and that the back pain 
increased with ambulation on concrete or hard surfaces and 
somewhat uneven surfaces.  He described an occasional sharp 
pain that went up his spine and down his legs when he stepped 
on a very uneven surface.  He also reported a chronic 
continuous stiff feeling and an inflamed feeling in his lower 
back.  

The VA examiner stated that the veteran's chronic low back 
strain and pain was consistent with the in-service injury.  
The VA examiner opined that the veteran's chronic low back 
strain was least as likely as not related to his in-service 
injury.  

In January 2007 the veteran's private physician submitted a 
statement.  The private physician stated that the veteran had 
chronic low back pain with right sided radiculopathy and that 
an April 2006 x-ray study revealed an old fracture of L4 
superior end plate with L3/L4 degenerative disease.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board finds, after carefully considering the veteran's 
buddy statements, the private physician reports, and the VA 
medical examination report, that service connection for 
residuals of a lumbar spine injury should be granted.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection is warranted in this case.  



ORDER

As new and material evidence has not been presented to reopen 
the claims of service connection for hearing loss, tinnitus, 
shin splints, depression and joint pain, the appeal to this 
extent is denied.  

As new and material evidence has been received to reopen the 
claims of service connection for a skin condition of the 
right hand and the migraine headaches, the appeal to this 
extent is allowed, subject to further development as 
discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for residuals of a lumbar spine 
injury, the appeal in this regard is allowed.  Service 
connection for the residuals of a lumbar spine injury is 
granted.  



REMAND

Given the action taken hereinabove in reopening the claims of 
service connection for a skin condition of the right hand and 
migraine headaches, the Board finds that further action is 
required prior appeal handling of these matters.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examinations in order to determine to the nature and 
likely etiology of the claimed skin condition of the right 
hand and his migraine headaches.  

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, these two remaining matters are REMANDED to the 
RO for the following action:  


1.  The RO should take appropriate action 
to contact the veteran in order to ask 
him to provide sufficient information, 
and if necessary, signed authorization, 
to enable VA to obtain any additional 
evidence pertaining to the claims, 
including VA treatment records.  The RO 
should advise the veteran of the 
respective duties of VA and the veteran 
to provide evidence, and should ask the 
veteran to submit all pertinent evidence 
in his possession that is not already of 
record.  

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  The veteran should be scheduled for 
VA examinations to ascertain the nature 
and likely etiology of the claimed skin 
condition of the right hand and migraine 
headaches.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the review of the case, the 
examiner should opine as to whether it is 
at least as likely as not that the veteran 
has a skin condition of the right hand or 
migraine headaches that had their clinical 
onset during his period of active service.  
The examiners should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be reviewed with 
consideration of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


